Name: Commission Regulation (EEC) No 557/90 of 5 March 1990 amending Regulation (EEC) No 349/90 on the supply of one lot of cheese of the feta type as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/ 10 Official Journal of the European Communities 6. 3 . 90 COMMISSION REGULATION (EEC) No 557/90 of 5 March 1990 amending Regulation (EEC) No 349/9 on the supply of one lot of cheese of the feta type as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 750/89 (2), and in particular Article ( 1 ) (c) thereof, HAS ADOPTED THIS REGULATION : Article 1 In Annex to Regulation (EEC) No 379/90, the text of footnote (9) is replaced by the following : The cheese must be put in tetrabrik Cartons of a net content of 500 grams. The cartons must be packed in 10 kilogram or ten cartons. The cartons must not be harmful health or cause a change in the colour, taste or odour of their contents . Once sealed, the containers must be absolutely leak ­ proof. The cartons must be strong enough and well enough packed to withstand a long journey and testing conditions.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 349/90 (3) issued an invitation to tender for the supply, as food aid, of cheese of the feta type for the WFP ; Whereas, at the request of the beneficiary, certain packa ­ ging specifications should be modified, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . (3 OJ No L 38, 10 . 2. 1990, p. 24 .